Exhibit 10.18

EXECUTIVE EMPLOYMENT AGREEMENT

This EXECUTIVE EMPLOYMENT AGREEMENT (“Agreement”) between GEOVIC MINING CORP.
(“Company”) and DIANE HARTNETT (“Executive”) is effective on June 22, 2009 and
remains in effect through the Term of this Agreement (as hereinafter defined).
The Company and the Executive are in some places herein referred to individually
as a Party and collectively as the Parties.



WHEREAS:



      A.     

The Company is a publicly-listed mining company incorporated in Delaware and
headquartered in Colorado, whose shares are publicly traded on the Toronto Stock
Exchange (TSX) and the Over the Counter Bulletin Board (OTCBB);

  B.     

The Company through various subsidiary entities is involved in all aspects of
the international mining industry and, in particular, is assisting its
wholly-owned subsidiary, Geovic, Ltd, a private corporation incorporated in the
Cayman Islands and its majority-owned subsidiary, Geovic Cameroon PLC
(“GeoCam”), a private corporation incorporated in Cameroon to develop a
cobalt-nickel-manganese mining project (“Project”) in the Republic of Cameroon;

  C.     

In addition, the Company through its wholly-owned subsidiary Geovic Energy
Corp., engages in energy exploration and development activities in the United
States and elsewhere:

  D.     

The Company has no full time employees, as all its officers are employees of
Geovic, Ltd. which also is the employer of all other persons involved in the
Company’s business;

  E.     

The Executive is a highly qualified and well trained accountant with experience
in publicly owned enterprises in the mining business, with focus on accounting
and tax matters, control and associated administration of corporate businesses.
She has developed management and leadership capabilities as a result of her
experience;

  F.     

The Company desires to employ the Executive as an executive officer of the
Company and of Geovic Ltd. and as a full-time employee of Geovic Ltd. and
Executive desires to be employed in such capacities, all pursuant to the terms
and conditions set forth in this Agreement;

 

1

--------------------------------------------------------------------------------

NOW THEREFORE, IT IS HEREBY AGREED as follows:

1.     

Appointment, Duties and Term of Employment.

    1.1     

Job Description. Geovic, Ltd., the Company’s 100%-owned operating subsidiary,
agrees to employ the Executive as Corporate Controller based in the Company’s
Denver head office. Executive is expected to perform her duties and provide the
services (“Services”) to the Company and Geovic Ltd. as more specifically
outlined in Schedule I.

    1.2     

Appointment as Officer. The Executive shall be appointed as Corporate Controller
of the Company and Geovic Ltd. and shall become a full-time employee of Geovic
Ltd. In addition, Executive shall perform all such other duties for the Company
and its subsidiaries and affiliates as may from time to time be authorized or
directed by the Chief Executive Officer (CEO), the Chief Financial Officer (CFO)
or the Board.

    1.3     

Term. The Executive shall be engaged by the Company in all such capacities for
an employment term (“Term”) beginning 22 June 2009 and initially ending 30 June
2010 subject to all the covenants and conditions hereinafter set forth. The Term
shall be automatically renewed annually unless either party notifies the other
at least 30 days prior to the end of a Term that the contract will be terminated
at the end of a the Term.

    1.4     

The Executive shall report primarily to the Chief Financial Officer (“CFO” or
“Contact Person”) on Company matters and to the Board on certain special
matters. The Executive shall keep the CEO, CFO, the Executive Vice
President-Chief Administrative Officer (CAO) and the Board well informed
regarding the Company’s accounting, public reporting of financial condition and
related matters and other Company matters and shall promptly respond to any
reasonable requests by the CEO, the CFO, the CAO and the Board in this regard.
Additionally, Executive may periodically report to and advise other officers of
the Company on special matters

    1.5     

The Executive shall not be engaged directly or indirectly in any other business
activity or contract to perform such activity at a future date which would
prevent the performance of the obligations hereunder, except with the prior
written approval of the CFO. Any such approved activities shall be performed by
Executive only in a manner and time which assures that Executive is able to
timely and fully perform all duties and obligations to the Company under this
Agreement.

 

2

--------------------------------------------------------------------------------

  1.6     

The Executive shall not conduct any unethical or illegal activities on behalf of
the Company and agrees to comply with the Company’s Code of Business Conduct and
Ethics, and to assist the Company to secure the full participation and
compliance of staff members who report to Executive.

    1.7     

The Executive shall be an officer of the Company and a full-time employee of
Geovic Ltd. with the authority, autonomy and responsibility customary for a
Corporate Controller. The Executive shall provide her Services exclusively to
the Company and its subsidiaries, except as provided in Section 1.5 above and
except that she may perform as an Outside Director on the Boards or member of
the advisory boards of no more than two other companies. Such outside
directorships or advisory board memberships shall conform to Company’s
priorities and place no unnecessary burden upon the Company or the Executive.
During the Term of this Agreement, the Executive also agrees to serve, if
elected, as an officer and/or director of any subsidiary or affiliate of the
Company.

  2.     

Consideration and expenses.

    2.1     

During the Term of this Agreement, in consideration of the Executive’s Services
hereunder, including, without limitation, service as an officer or director of
any subsidiary or affiliate thereof and as a full-time employee of Geovic Ltd.,
the Company shall pay the Executive according to the attached Schedule II
payable monthly in arrears on the last working day of each month or more
frequently in accordance with the Company’s pay practices. All payments of
consideration and expenses shall be made by direct deposit to an account in the
name of Executive at a financial institution selected by Executive and located
in the United States. All currency herein is expressed in US dollars.

    2.2     

The Company or Geovic Ltd. shall pay or reimburse to the Executive for:

      2.2.1     

All costs reasonably and properly expended by her on behalf of the Company for
performance of Services, if proper documentation of such expenses is received by
the Company in accordance with the Company’s normal expense reimbursement
procedures;

      2.2.2     

During the Term of this Agreement, the Executive shall be entitled to
participate in employee benefit plans or programs, if any, to the extent that
Executive is eligible to participate in such plans or programs;

      2.2.3     

During the Term of this Agreement, Executive shall be entitled to participate in
the Company’s Employee Stock Option Plan and the Company’s Annual bonus program
for Executives, subject to recommendations of the CEO, or the Compensation
Committee and approval by the Company’s Board;

 

3

--------------------------------------------------------------------------------

 

 

    2.2.4     

The Executive shall be entitled to up to $800 monthly for full family coverage
under the Company’s medical insurance plan available to other Company executives
or the Company will reimburse the Executive’s own medical insurance expense in
an amount not to exceed $800/month;

      2.2.5 

Expenses for Executive’s personal vehicle use shall be at a rate of the
prevailing IRS mileage rate, but shall exclude the mileage associated with daily
commuting;

       2.2.6

Executive shall have an allowance of up to $1,000 per year for expenses to
maintain Executive’s professional licenses and memberships in technical
societies, and to defray the cost of required professional continuing
educational expenses;

       2.2.7

Executive shall be provided with general parking at the Denver head office in
the Tabor Center parking facility.

       2.2.8       

Such payments or reimbursements shall be made within 10 days of a request for
reimbursement by the Executive together with provision by the Executive of such
additional evidence and information as the Company or Geovic Ltd. shall
reasonably require.

     2.3     

The Executive shall be entitled to take four (4) calendar weeks of paid vacation
annually during the Term of this Agreement, subject to the dates being
previously agreed by the CFO. Executive shall not be entitled to additional
compensation if she fails to use this vacation provided that up to two (2) weeks
of annual vacation may be carried over to a succeeding year. The Executive shall
also be entitled to take paid holidays in accordance with standard Company or
Geovic Ltd. policy.

         2.4     

Executive shall accrue one (1) day of sick leave time per pay period, up to a
maximum of 20 days, to be used only in connection with illness or medical
conditions which interfere with providing Services. Upon termination of
employment, unused sick leave shall not be paid to Executive.

      3.     

Termination.

    3.1     

Either Party may terminate this Agreement and Executive’s employment with the
Company by providing written notice to the other Party at least forty-five (45)
days prior to the termination date.

 

4

--------------------------------------------------------------------------------

      3.2     

The Company may by notice in writing immediately terminate this Agreement and
Executive’s employment with Geovic Ltd. without obligation to the Executive by
providing written notice to the Executive at any time upon the occurrence of any
one or more of the following events:

    3.2.1     

Executive’s breach of any material obligation owed the Company or Geovic Ltd. in
this Agreement;

    3.2.2     

Executive’s gross neglect of duties to be performed under this Agreement;

    3.2.3     

Executive’s intentional failure or refusal to follow the reasonable and lawful
directions given by the CEO, the CFO or the Board;

    3.2.4     

Executive’s dishonest conduct or conduct that has damaged or will likely damage
the reputation of the Company, or conduct which is clearly contrary to the
Company’s Code of Business Conduct and Ethics;

    3.2.5     

Executive being convicted of a felony;

    3.2.6     

Executive engaging in any act of moral turpitude that has damaged or will likely
damage the reputation of the Company;

    3.2.7     

The death of Executive; or

    3.2.8     

Executive becoming permanently disabled for a period of six (6) consecutive
months that would prevent Executive from performing the duties of her
employment.

  3.3     

Anything contained in Section 3.2 to the contrary notwithstanding, the Company
shall not terminate this Agreement and Executive’s employment with the Company
pursuant to Section 3.2(1), (2) or (3) unless the Company shall have first given
the Executive twenty-one (21) days’ prior written notice of such termination,
which sets forth the grounds of such termination, and the Executive shall have
failed to cure such grounds for termination within the twenty-one (21) day
period.

  3.4     

Executive may terminate this Agreement and Executive’s employment by the Company
by providing written notice to the Company at any time upon the occurrence of
any one or more of the following events:

    3.4.1     

The Company’s or Geovic Ltd.’s breach of any material obligation owed the
Executive in this Agreement;

 

5

--------------------------------------------------------------------------------

  3.4.2     

The Company or Geovic Ltd. requiring Executive to perform illegal activities;

    3.4.3     

Bankruptcy of the Company;

    3.4.4     

Inability of Executive to substantially perform her essential duties under this
Agreement because of a disability.

    3.4.5     

In the event of merger, consolidation, divestiture, takeover, significant sale,
change in control or any similar business circumstance with Company or its
subsidiaries which result within 12 months of the change in control in either
(i) a termination or threatened termination of Executive’s employment or a
reduction in compensation to be paid to Executive, or (ii) a significant change
in the duties of Executive reasonably deemed unacceptable by Executive.

     

The term “change in control” shall mean either: (1) any one Person (or group of
affiliated persons) holds a sufficient number of Voting Shares of the Company or
Resulting Issuer to affect materially the control of the Company or Resulting
Issuer, or (2) any combination of Persons, acting in concert by virtue of an
agreement, arrangement, commitment or understanding, hold in total a sufficient
number of the Voting Shares of the Company or Resulting Issuer to affect
materially the control of the Company or Resulting Issuer, where such Person or
combination of Persons did not previously hold a sufficient number of Voting
Shares to affect materially the control of the Company or Resulting Issuer. In
the absence of evidence to the contrary, any Person or combination of Persons
acting in concert by virtue of an agreement, arrangement, commitment or
understanding, holding more than 20% of the Voting Shares of the Company is
deemed to materially affect the control of the Company or Resulting Issuer.
Capitalized terms in this change in control paragraph have the same meaning as
used in the TSX Corporate Finance Manual. “Change in control” shall include any
event described in (1) or (2) of this paragraph, whether or not such event
occurs in conjunction with bankruptcy proceedings involving either the Company
or Geovic Ltd.

  3.5     

Anything contained in Section 3.4 to the contrary notwithstanding, the Executive
shall not terminate this Agreement and Executive’s employment with the Company
pursuant to Section 3.4(1) or (2) unless the Executive shall have first given
the Company twenty-one (21) days’ prior written notice of such termination,
which sets forth the grounds of such termination, and the Company shall have
failed to cure such grounds for termination within the twenty-one (21) day
period.

 

6

--------------------------------------------------------------------------------

4.     

Severance.

    4.1     

Within ninety (90) days of this Agreement and Executive’s employment being
terminated by the Company or Geovic Ltd. pursuant to Section 3.1 or 3.2.7 (death
of Executive) or 3.4.4 (disability) or by the Executive pursuant to Section
3.4.1, 3.4.2, or 3.4.5, the Company or Geovic Ltd. shall pay Executive a lump
sum severance equal to the remaining regular compensation she would have
received through the end of the current Term of this Agreement, or if more, six
month’s salary at the minimum base salary then in effect pursuant to Schedule
II, Section 1, plus any earned bonus approved by the Board of Directors accrued
to the time of such voluntary or involuntary termination. In addition, the
Executive shall immediately become one hundred percent (100%) vested with
respect to any options to purchase the Company’s capital stock that she then
holds and/or any restrictions with respect to restricted shares of the Company’s
capital stock that she then holds shall immediately lapse, subject to any
applicable rules or restrictions imposed by any stock exchange or securities
regulatory authority, and subject to applicable terms of the Company’s then
effective Stock Option Plan. In addition, Executive or Executive’s estate shall
be eligible to participate in any death and/or disability insurance program the
Company shall establish on behalf of its senior executives.

     

Section 4.1 and other Sections of this Agreement shall comply with all laws,
rules and regulations of securities commissions and stock exchanges to which the
Company may be subject, or with which it must comply. Otherwise the Executive
and the Company agree to reasonably modify this Agreement in a manner that meets
such requirements.

  5.     

Confidentiality.

    5.1     

In this Agreement, all information and data (“Information”) includes oral or
written, computer file or other permanent form relating to the Company, Geovic
Ltd., Geovic Cameroon Plc and any other subsidiaries and affiliates of the
Company (together the “Group”) and their businesses and assets or any part
thereof disclosed or provided to the Executive and all documents, computer files
or other records prepared by the Executive which contain or are based on any
such information or data, together with all confidential information and data
concerning the business of the Group, and information to the Group that is
furnished by a third party and deemed confidential and that was furnished by the
third party after assurance of confidential treatment.

 

7

--------------------------------------------------------------------------------

  5.2     

The Executive shall keep all Information strictly confidential and shall not
disclose the Information, in whole or in part, to any person other than
directors or employees of the Group and outside personnel that need to know such
Information for their performance of services on behalf of the Company.

    5.3     

The Executive shall not use the Information for any purpose whatsoever other
than for the purpose of providing the Services herein, and as may be required or
beneficial in the performance of the Services herein.

    5.4     

The provisions of Clauses 5.2 and 5.3 shall not apply to Information:

      5.4.1     

which at the time of disclosure is available to the public generally;

      5.4.2     

which after disclosure becomes available to the public generally, other than by
reason of a breach by the Executive of her obligations under this Agreement; or

      5.4.3     

subject to any disclosure if such disclosure is the requirement of a court of
competent jurisdiction.

    5.5     

The obligations in Clauses 5.2 and 5.3 shall remain in effect for three (3)
years after termination of this Agreement, and for such longer term as may
reasonably be required to maintain the confidentiality of Information material
to the Group’s business.

  6.     

Company property.

    6.1     

The products and results of the Services shall be the exclusive property of the
Company.

    6.2     

On the expiration or termination of the Term of this Agreement (for whatever
reason and howsoever caused) the Executive shall promptly deliver to the Company
all copies of all Information in the possession or under the control of
Executive and all other property belonging to the Company which may be in
possession or under her control.

  7.     

Taxes.

   

Federal and state taxes will be withheld by the company from Executive’s monthly
salary and, if required by law, from other payments made to Executive, and
Executive shall be eligible for workers compensation and unemployment insurance
benefits to the extent provided by law. For all purposes under this Agreement,
Executive is a resident of the State of Colorado.

 

8

--------------------------------------------------------------------------------

8.     

Evacuation.

   

The Company and Geovic Ltd. shall make all available efforts to ensure the
release, evacuation and/or medical care of the Executive and/or members of her
family if the Executive and/or members of her family are kidnapped, held
hostage, require emergency medical evacuation or are caught up in any kind of
civil unrest or violence during Executive’s performance of Services to the
Company or Geovic Ltd.

  9.     

Notices.

    9.1     

Any notice to be given under this Agreement must be in writing and must be
delivered to the addressee in person or left at the address of the addressee or
sent by facsimile to the facsimile number of the addressee which in each case is
specified in this clause, and marked for the attention of the person so
specified, or to such other address or facsimile number and/or marked for the
attention of such other person as the relevant Party may from time to time
specify by notice given in accordance with this clause.

     

The details of each party at the date of this Agreement are:

 

                    To the Company:   

Geovic Mining Corp.
1200 17th St., Suite 980
Denver, CO 80202 USA
Facsimile: 303 476 6456
Attention: The Secretary

 

                    To the Executive:

Diane Hartnett
_____________
_____________


9.2     

A notice shall take effect from the time it is deemed to be received as follows:

    9.2.1     

in case of a notice delivered to the addressee in person, upon delivery;

    9.2.2     

in the case of a notice left at the address of the addressee, upon delivery at
that address;

    9.2.3     

in the case of facsimile, on production of a transmission report from the
machine from which the facsimile was sent which indicates the facsimile number
of the recipient.

 

9

--------------------------------------------------------------------------------

10.     

Governing law and venue.

   

This Agreement shall be governed by and interpreted in accordance with the laws
of Colorado, United States, and venue for any action relating to or arising out
of this Agreement shall only be proper in the City and County of Denver,
Colorado, USA.

  11.     

No waiver.

   

The failure of any Party to insist upon the strict performance of any of the
terms, conditions or provisions of this Agreement shall not be construed as a
waiver of relinquishment of future compliance therewith, and said terms,
conditions and provisions shall remain in full force and effect.

  12.     

Rights, obligations and assignment.

   

The rights and obligations of the Company and Geovic Ltd. under this Agreement
shall inure to the benefit of, and shall be binding upon, their respective
successors and assigns.

  13.     

Severability

   

If any of the provisions of this Agreement shall for any reason be adjudged by
any court of competent jurisdiction to be invalid or unenforceable, such
judgment shall not affect, impair or invalidate the remainder of this Agreement,
but shall be confined to such invalid or unenforceable provision.

  14.     

Captions.

   

The captions inserted in this Agreement are for convenience only and in no way
define, limit or describe the scope or intent of this Agreement, or any
provision hereof, nor in any way affect the interpretation of this Agreement.

  15.     

Entire Agreement

   

This Agreement and the schedules hereto embody the entire understanding between
the Parties hereto pertaining to the subject matter hereto and supersede all
prior agreements and understandings of the Parties in connection therewith.

 

10

--------------------------------------------------------------------------------

IN WITNESS whereof the Parties hereto have executed the Agreement this 22nd day
of June 2009, effective as of 22 June 2009.



Signed /s/ John E. Sherborne                               
John E. Sherborne, for and on behalf of
GEOVIC MINING CORP.





Signed /s/ John E. Sherborne                             
John E. Sherborne, for and on behalf of
GEOVIC LTD.





Signed /s/ Diane Hartnett                                    
Diane Hartnett, Executive



11

--------------------------------------------------------------------------------

SCHEDULE I
THE SERVICES

Services to be provided by the Executive include:

1.     

In accordance with the directives of the CFO, CEO, Chief Operating Officer
(“COO”), CAO or the Board, Executive shall have such duties, responsibilities
and authority as are customarily required of and given to the Corporate
Controller to develop and guide the accounting and operational objectives of the
Company and Geovic Ltd., and the Company’s other subsidiaries and affiliates,
and overseeing and assuring that the performance of all such activities are
conducted under applicable corporate governance standards and all laws of
applicable jurisdictions.

  2.     

Actively participate in the timely preparation, review and audit by independent
auditors of documents and reports required to be filed by the Company with any
governmental entity, securities exchange or securities regulatory authority,
including the U.S. Securities and Exchange Commission.

  3.     

Actively participate in the timely preparation, review and audit, if applicable,
of tax returns and reports required to be filed by the Company with any
governmental entity.

  4.     

Oversee the evaluation, selection and implementation of accounting software
systems to account for the current and anticipated financial and operational
reporting of transactions and activities of the Company and its subsidiaries.

  5.     

Oversee the development or evaluation, selection and implementation of budgeting
systems to provide budget and variance analysis of transactions and activities
of the Company and its subsidiaries.

  6.     

Select, oversee and work with consultants retained by the Company to assist the
Company to comply with various laws and legal or other requirements.

  7.     

Oversee the development and implementation of internal controls of financial
reporting and disclosure systems and procedures of the Company and its
subsidiaries, to include satisfying all applicable requirements of the Sarbanes
Oxley Act of 2002, and similar requirements in other jurisdictions in which the
Company or its subsidiaries may have operations.

  8.     

Oversee the recruitment, training, development and retention of additional
accounting employees or contract accounting resources of the Company and its
subsidiaries.

  9.     

Assist with the development and implementation of additional employee benefit
programs of the Company and its subsidiaries.

  10.     

Oversee special accounting projects of the Company and its subsidiaries.

 

12

--------------------------------------------------------------------------------

11.     

Participate in and make presentations at Board meetings or Board Committee
meetings and provide any other executive, management, administrative, financial
and business services which are believed by the CFO, CAO, CEO, COO or the Board
to be in the best interest of the Company, its subsidiaries, business interests
and shareholders.

  12.     

Review projections and feasibility studies prepared by the Company or
affiliates, as requested by other members of management.

 

SCHEDULE II
COMPENSATION

1.     

In accordance with section 2.1 of this Agreement, the Executive shall be paid a
salary of $140,000 per year effective 22 June 2009. The Executive's performance
and compensation package shall be reviewed annually by the CEO and the
Compensation Committee of the Board.

  2.     

Executive shall receive, upon approval by the Compensation Committee of the
Board and the Board itself, an initial grant of options to purchase up to 60,000
Option Shares in accordance with the Company’s Amended and Restated Stock Option
Plan, 40% percent of which will be vested upon grant and 30% to vest on the
first and second anniversaries of the effective date of this Agreement.
Executive shall receive subsequent annual grants of Option Shares in accordance
with option compensation arrangements established by the Compensation Committee
and the Board of the Company during the Term of this Agreement to be completed
in compliance with regulations of the appropriate regulatory authorities. The
options shall have such terms as are determined by the Board in accordance with
the Second Amended and Restated Stock Option Plan. In the event that options
held by Executive become vested in full for any of the reasons described in
Section 4.1, all options then held by Executive shall be deemed automatically at
that time to be non-qualified options and not Incentive Stock Options under the
Amended and Restated Stock Option Plan and may be exercised at any time during
the original term of the option.

  3.     

Executive shall be eligible to receive an annual cash incentive bonus up to 30%
of annual compensation pursuant to an appraisal of Executive’s performance as
outstanding by the CEO and the Compensation Committee. If the Board puts into
place a restricted stock or deferred share plan, the Executive shall have the
option to receive any such bonus awarded as deferred compensation.

  4.     

Executive shall be entitled to participate as an employee under the Company’s
401(k) Plan being adopted effective July 1, 2009.

 

13

--------------------------------------------------------------------------------